Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
David Kwon, a Virginia inmate, appeals the district court’s order dismissing without prejudice his 42 U.S.C. § 1983 (2006) complaint as frivolous under 28 U.S.C. § 1915A(b)(l) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Kwon v. Wilson, No. 7:10-cv-00435-gec-mfu, 2010 WL 3834279 (W.D.Va. Sept. 30, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.